United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60202
                          Summary Calendar



     TERESA SANCHEZ,

                                          Petitioner,

          versus

     JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78-600-719



Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Teresa Sanchez petitions for review of an order of the Board

of Immigration Appeals (BIA) affirming the Immigration Judge’s

decision to deny her application for asylum and withholding of

removal under the Immigration and Nationality Act. She argues that

the BIA erred in determining that she was not persecuted based upon

her being in a particular social group.

     This court will uphold the findings that an alien is not


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
eligible for asylum or withholding if those findings are supported

by substantial evidence.      Chun v. INS, 40 F.3d 76, 78 (5th Cir.

1994).    Under this standard, the BIA’s determination will be

affirmed unless the “evidence compels a contrary conclusion.”

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

     The Immigration Judge determined that Sanchez had not shown

that the persecution by members of the M-19 terrorist group was

based on her membership in the Liberal Party of Colombia.   There is

no evidence that M-19 knew or believed that Sanchez was a member of

the Liberal Party.      The evidence established that the M-19 group

threatened Sanchez, not due to her membership in the Liberal Party,

but due to her refusal to comply with their demand that she grant

work release to certain prisoners who were members of the M-19

group.   Sanchez has not shown that the evidence compels a contrary

conclusion.   See id.

     Sanchez also argues that she and her son were persecuted as a

family by the M-19 group.     The evidence presented to the BIA does

not compel the conclusion that Sanchez was persecuted on account of

her family relationship.     See id.

     Sanchez further argues that she was persecuted by the M-19

group based on her membership in the group of “former Colombian

government officials who have refused to comply with demands made

by insurgents.” The evidence presented to the BIA established that

she was persecuted based on her refusal to comply with the demands


                                   2
of the M-19 group, and not based on her status as a former

government official.         She has not shown that the evidence compels

a contrary conclusion.         See id.

     The Immigration Judge also determined that Sanchez had not

shown that she was entitled to asylum based on the extortion or

attempt to recruit her son by the Revolutionary Armed Forces of

Colombia (FARC), a Colombian guerilla group.                     There is no evidence

FARC was aware Sanchez’s, or her son’s, political opinion or was

motivated by any protected ground respecting Sanchez or her son.

Neither extortion nor forced recruitment constitutes persecution

based   on   the    victim’s    political         beliefs       or   membership     in   a

particular social group.        See INS v. Elias-Zacarias, 502 U.S. 478,

482-83 (1992) (forced recruitment is not persecution based on

victim’s political beliefs).

     Because       Sanchez    has    not        shown    a    well-founded   fear        of

persecution on account of any ground protected by the INA as

required for asylum, she also has not shown a clear probability of

persecution    as    required       by    the     more       stringent   standard    for

withholding of deportation.              See Faddoul v. INS, 37 F.3d 185, 188

(5th Cir. 1994).

                               PETITION DENIED.




                                            3